internal_revenue_service department of the treasury index number number release date p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si plr-111789-98 date date re legend tin decedent brother niece date date date trust a_trust agreement executed date trust b state dear we received your letter dated submitted on behalf of the co-executors of the estate of decedent requesting a ruling concerning the generation-skipping_transfer gst tax consequences of the proposed division of a_trust under sec_2601 of the internal_revenue_code this letter responds to that request the represented facts are as follows decedent a united_states citizen died testate on date survived by her brother and her niece decedent’s last will and testament will was executed on date and was duly admitted to probate on date after certain specific bequests the will provides that the residue of decedent’s estate will be distributed pursuant to the terms of the trust agreement trust a was created during decedent’s lifetime and the assets of trust a were to be administered for the benefit of decedent upon decedent’s death trust a was plr-111789-98 disposed of in accordance with article iv of the trust agreement article iv directs that after certain specific bequests the residue of decedent’s estate will pour over into trust b the principal beneficiary of trust b is niece the trustees are brother and niece who serve together with a third person to be named by brother and niece collectively the co-trustees under article v of the trust agreement the co-trustees are authorized in their discretion to distribute the principal of trust b as they deem necessary for the support maintenance and education of niece the co-trustees are further authorized in their discretion to distribute the net_income of trust b for the support maintenance and education of niece until niece reaches the age of provided however that at least percent of the net_income shall be distributed to niece at least annually upon reaching the age of niece may withdraw one-fifth of the trust b principal thereafter and for the rest of niece’s life the co-trustees are directed to distribute to niece percent of the trust b net_income upon reaching the age of niece may withdraw one-fourth of the remaining trust b principal or two-fifths if one-fifth was not distributed when niece turned upon reaching the age of niece may withdraw one-half of the remaining trust b principal or seven-tenths or percent if one-fifth and one-fourth were not distributed when niece turned and respectively after niece reaches the age of the remaining trust b assets continue in trust for her benefit for the remainder of her lifetime upon niece’s death the remaining assets are distributed to her descendants if any if there are no descendants the remaining assets are distributed to niece’s father ie decedent’s brother if brother is deceased the remaining assets are distributed to various charitable beneficiaries at the time of decedent’s death niece wa sec_37 years old she wa sec_38 years old at the time of the filing of this ruling_request the co-trustees are prepared to file a petition in local court to request the division of trust b into three separate trusts trust c trust d and trust e the co-trustees represent that the reformation of trust b as requested will not materially impair the accomplishment of the trust b purposes and will not prejudice or adversely affect the interest of any beneficiary in addition the co-trustees represent that under the proposed reformation of trust b_trust c will be funded with percent of the assets of trust b further the principal of trust c may be distributed to niece within the discretion of the co-trustees for the support maintenance and education of niece in addition percent of the net_income of trust c will be distributed to niece at least annually upon the initial funding of trust c niece will be able to withdraw two-sevenths of the trust c principal upon reaching the age of niece will be able to withdraw two-fifths of the remaining trust c principal or four-sevenths if plr-111789-98 two-sevenths was not previously distributed upon reaching the age of niece will be able to withdraw the remaining trust c principal the aggregate of which represents percent of the original trust b principal trust d will be funded with the lesser_of the assets remaining after the funding of trust c or a fractional share of the assets in trust b before division into separate trusts generally the numerator of such fraction will be the maximum federal gst_exemption that the co-executors may allocate to trust d and the denominator will be the value of the assets in trust b before division into separate trusts the co-executors anticipate that the numerator will be the entire dollar_figure exemption under sec_2631 further the principal of trust d may be distributed to niece within the discretion of the co-trustees for the support maintenance and education of niece in addition percent of the net_income of trust d will be distributed to niece at least annually trust e will be funded with the remaining trust b assets if any the terms of trust e are identical to the terms of trust d upon niece’s death the assets remaining in trust c trust d and trust e will be distributed to her descendants if any if there are no descendants the remaining assets will be distributed to niece’s father ie decedent’s brother if brother is deceased the remaining assets will be distributed to various charitable beneficiaries under the proposed reformation trust c trust d and trust e will be funded based upon the fair_market_value of trust b’s assets as finally determined for federal estate_tax purposes and the assets allocated to each trust will fairly represent the appreciation and depreciation of assets that may occur before the trusts are funded the co-executors request the following rulings the division of trust b into three separate trusts trust c trust d and trust e will be recognized for gst tax purposes as the creation of three separate trusts pursuant to sec_26_2654-1 of the generation-skipping_transfer_tax regulations and the decedent’s gst_exemption under sec_2632 may be allocated solely to trust d sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer made by a transferor to a skip_person sec_26_2601-1 provides in relevant part that the provisions of chapter will apply to any gst as defined in sec_2611 made after date plr-111789-98 sec_2611 defines the term generation-skipping_transfer gst as a taxable_distribution taxable_termination or a direct_skip sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest_in_property_held_in_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust if all interests in the trust are held by skip persons or if there is no person holding an interest in such trust and at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor an allocation once made shall be irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined without regard to exemptions regardless of whether such a return is required to be filed sec_2652 provides that except as provided in sec_2652 or sec_2653 the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2654 provides that for purposes of the gst tax substantially separate and independent shares of different beneficiaries in a_trust shall be treated as separate trusts except as provided in the preceding sentence nothing in chapter is to be construed as authorizing a single trust to be treated a sec_2 or more trusts plr-111789-98 sec_26_2654-1 provides that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if i the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor or ii the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of each of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either-- the new trusts are severed on a fractional basis if severed on a fractional basis the separate trust need not be funded with a pro_rata portion of each asset held by the undivided trust the trust may be funded on a non pro_rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the date of death to the date of funding or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26_2654-1 if it were paid to an individual section of the state code provides in relevant part that upon petition by a trustee in the circuit_court in which the trustee qualified or if there is no such qualification the circuit_court for the jurisdiction in which the trustee resides the circuit_court may for good cause shown modify a_trust in any manner including without limitation dividing a_trust into two or more separate trusts before taking any such action however the court must first find that such action will neither materially impair the accomplishment of the trust purposes nor adversely affect the interests of any beneficiary although the trust document in this case does not require or otherwise direct severance of trust b state law authorizes courts to divide a_trust into two or more trusts under certain circumstances it has been represented that the co-trustees will petition the court to sever trust b and that the reformation proceeding will be commenced before decedent’s federal estate_tax_return is required to be filed under the proposed reformation the terms of each of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in plr-111789-98 the original trust also under the proposed reformation the new trusts will be funded in a manner that fairly reflects the net appreciation or depreciation in the value of the assets from the date of decedent’s death to the date of funding based upon the information submitted and the representations made and provided that the state court reforms trust b as proposed we conclude that the severance of trust b into three separate trusts trust c trust d and trust e will be recognized for gst tax purposes as the creation of three separate trusts in addition we conclude that decedent’s gst_exemption under sec_2632 may be allocated solely to trust d except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code this letter_ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be sent to the service_center where the decedent’s federal estate_tax_return was filed a copy is enclosed for that purpose sincerely frances schafer frances schafer badge number counsel to the assistant chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes
